Citation Nr: 1419344	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-47 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than November 1, 2009, for payment of additional compensation benefits for the Veteran's dependent spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to an increased (compensable) rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

1.  In a November 1968 rating decision, the Veteran was granted service connection and a 100 percent disability rating for multiple wounds of the thighs, upper and lower extremities, scrotum, perforated tympanic membrane, finger residuals from September 26, 1968, through May 19, 1969.  

2.  The Veteran's marriage certificate showing that the Veteran had married K.J.D. in May 1967, was received on December 9, 1968.  

3.  In February 1969, his disability rating was adjusted to include benefits for a dependent spouse, retroactive to September 26, 1968.

4.  Following reevaluation for convalescence status, in a June 1969 rating action, a combined 40 percent rating was assigned for the Veteran's service-connected disabilities, effective May 20, 1969.  

5.  The Veteran's completed VA Form 21-686c, Declaration of Status of Dependents, dated in October 2010 was received into the record that same month.  

6.  In a June 2011 letter, the RO notified the Veteran that his compensation award had been amended to include additional benefits for his spouse, effective the first day of the month following his effective date which was November 1, 2009.  This resulted in a payment change date of December 1, 2009.  


CONCLUSION OF LAW


The criteria for an effective date earlier than November 1, 2009, for a grant of additional compensation benefits for the Veteran's spouse have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In the present appeal, the April 2011 statement of the case (SOC) included citation to the provisions of 38 C.F.R. § 3.114 (2013) and discussion of the legal authority governing effective dates for awards resulting from a change in VA law.  The April 2011 SOC explained the reasons for the allowance of an earlier effective date, November 1, 2009, but not earlier, for payment of additional compensation benefits for the Veteran's dependent spouse.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Background and Analysis

In a November 1968 rating decision, service connection was granted and a 100 percent rating was assigned for multiple wounds of the thighs, upper and lower extremities, scrotum, perforated tympanic membrane, finger residuals from September 26, 1968.  

The Veteran's marriage certificate showing that the Veteran had married K.J.D. in May 1967, was received on December 9, 1968.  

In February 1969, the Veteran's disability award was adjusted to include benefits for a dependent spouse, effective September 26, 1968.

Following reevaluation for convalescence status, in a June 1969 rating action, a combined 40 percent rating was assigned for the Veteran's service-connected disabilities, effective May 20, 1969.  

The Veteran's completed VA Form 21-686c, Declaration of Status of Dependents, dated in October 2010 was received into the record that same month.  

In an April 2011 SOC, the RO notified the Veteran that his compensation award had been amended to include additional benefits for his spouse, effective November 1, 2009, but not earlier.  

The Veteran contends that that he should receive additional compensation benefits for his spouse retroactive to October 1, 1978, the date the law changed, as VA had evidence of the marriage at that time and did not inform him of the change in the law.  The Veteran maintains that the record contains references to his continued marital status.  The record confirms that the Veteran's marriage certificate was of record and had been received in December 1968, and the Veteran was receiving VA disability compensation benefits at 40 percent effective from May 1969.  This evaluation was not a qualifying disability rating for which dependents could be added to the Veteran's award at this time. 

The Board observes that the Veteran's Disability and Compensation and Survivor's Benefits Act of 1978, Public Law 95-479, was enacted by Congress on October 1, 1978.  The liberalizing law amended the previous law to provide for payment of additional compensation for dependents of veterans whose service-connected disabilities were evaluated as at least 30 percent disabling rather than at least 50 percent disabling as provided under prior law.  

Under applicable criteria, the effective date of an award of additional compensation for a dependent is the latest of the following dates: (1) The date of claim.  This term means the following, listed in their order of applicability: (i) the date of the veteran's marriage, or birth/adoption of his or her child, if the evidence of the event is received within one year of the event; otherwise, (ii) the date notice is received of dependent's existence, if evidence is received within one year of the VA request; or, (2) The date the dependency arises; or, (3) The effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or, (4) The date of commencement of the veteran's award.  38 U.S.C.A. § 5110(f), (n) (West 2002 & Supp. 2013); 38 C.F.R. § 3.401(b) (2013).  Pursuant to provisions of law governing the initiation of payments of benefit awards, the payment of increased compensation due to an added dependent shall commence on the first day of the calendar month immediately succeeding the month in which the award became effective.  38 U.S.C.A. § 5111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.31 (2013).  

The applicable law and regulations also state that where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase. (1) If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. (2) If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement. (3) If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C. 5110(g) (West 2002 & Supp. 20013); 38 C.F.R. § 3.114(a) (2013).  

As noted above, the effective date of Public Law 95- 479 was October 1, 1978, and the Veteran's first claim for additional benefits for his spouse under that law dates from October 2010.  

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States Court of Veterans Appeals (Court) determined that 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2013); 38 C.F.R. § 3.114(a) (2013) govern factual circumstances such as in this case.  In Gold, as here, the issue was entitlement to an earlier effective date for a spousal dependency allowance.  While not citing or addressing 38 U.S.C.A. § 5110(f), (n) (West 2002 & Supp. 2013); 38 C.F.R. § 3.401(b) (2013), the Court in Gold observed that subject to the provisions of 38 U.S.C.A. § 5101 (West 2002 & Supp. 2013), where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act....  In no event shall such award or increase be retroactive for more than one year from the date of application therefor.... 38 U.S.C.A. § 5110 (g) (West 2002 & Supp. 2013).  While entitlement begins from that date, payment of said benefits begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.31 (2013).  

Accordingly, under the holding in Gold, supra, the effective date cannot be earlier than November 2009, the month following the one year prior to the date of receipt of VA Form 21-686c in October 2010.  

Further, in order for a veteran to receive a benefit paid or furnished under the laws administered by the Secretary, he/she must file a claim in the form prescribed by the Secretary.  38 U.S.C.A. § 5101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  Hence, while the Veteran became entitled to additional disability compensation for a spouse in October 1978, upon enactment of the liberalizing law, he did not submit a claim for such additional disability compensation until October 2010.  As noted previously, in order for any VA benefits to be paid to any individual, a specific claim must be filed for such a benefit.  

Moreover, in Gold, supra, the Court held that VA was not under any duty to inform the veteran of the change in 1978 liberalizing law.  The Court upheld this decision in McCay v. Brown, 9 Vet. App. 183, 188 (1996) stating that a veteran who did not file dependency allowance application until 12 years after he first met the criteria pursuant to a new law could only obtain allowance no earlier than one year prior to date of application.  

Here, the effective date has been properly set in November 2009, one year prior to the first day of the calendar month immediately succeeding the month in which the award became effective, i.e., date of receipt of the VA Form 21-686c in October 2010.  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case that claim is denied.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski 1 Vet. App. 49 (1990).  In this case, for the foregoing reasons and bases, the preponderance of the evidence is against the claim and, thus, there is no doubt to be resolved in favor of the Veteran.  


ORDER

The claim for an effective date prior to November 1, 2009, for payment of additional disability compensation benefits for the Veteran's spouse is denied.  


REMAND

The Veteran was afforded VA audiological evaluations in 2010 and early 2011.  As noted in the representative's September 2011 statement in support of the claim, the Veteran now argues that his hearing loss has worsened since that time.  The Veteran is competent to make such observation (as a layperson is capable of noting a diminution of hearing acuity).  Accordingly, a contemporaneous examination to ascertain the current severity of his hearing loss disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The report of the examination should include comment by the examiner regarding the expected impact of the hearing loss found on occupational and everyday activity functioning.   

2.  The RO should then readjudicate the Veteran's claim for an increased rating.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


